Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 05, 2014

The Court of Appeals hereby passes the following order:

A15I0045. PREMIUM FUNDING SOLUTIONS, LLC. v. METRO ATLANTA
     TASK FORCE FOR THE HOMELESS, INC.

      Premium Funding Solutions, LLC., filed this application for interlocutory
appeal, challenging a superior court order granting its motion to compel the payment
of rent into the court registry, but staying the case pending resolution of an action
currently before the Supreme Court. According to the trial court, the Supreme Court
action and this action “involve ‘the same parties’ and ‘substantially the same
questions of title to, and possession of, the same land.’” The issues in this case,
therefore, are inextricably intertwined with the case presently pending in the Supreme
Court. Accordingly, in the interest of judicial economy and to avoid the possibility
of inconsistent decisions, this application for interlocutory appeal is hereby
TRANSFERRED to the Supreme Court.
                                       Court of Appeals of the State of Georgia
                                                                            11/05/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.